      Case 3:20-cv-00091-DPM Document 10 Filed 06/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHANDRELL OWTEN                                                    PLAINTIFF

v.                       No: 3:20-cv-91-DPM

GREENE COUNTY DETENTION
CENTER; DON CRITTDENE,
Greene County Detention Center;
BRENT COX, Jail Administrator,
Greene County Detention Center;
and DOES, "Jail Staff"                                   DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Owten hasn't filed an amended complaint; instead, his mail is
being returned undelivered. Doc. 5-9. His complaint will therefore be
dismissed without prejudice.      LOCAL RULE     5.5(c)(2).        An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                                              fr
                                       D .P. Marshall Jr.
                                       United States District Judge
